Citation Nr: 0011913	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-32 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for claimed asthma.  

2.  Entitlement to service connection for claimed heart 
disease.  




ATTORNEY FOR THE BOARD

James L. March, Counsel






INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1973 and December 1990 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the RO.  



REMAND

The RO last addressed the issues on appeal in an October 1997 
Statement of the Case.  Subsequently, the RO has received 
numerous VA medical records, some of which address the 
veteran's asthma and heart conditions.  None of this evidence 
was accompanied by a waiver of RO consideration.  See 
38 C.F.R. § 20.1304(c) (1999).  Thus, it must be referred 
back to the RO for initial consideration.  

For the foregoing reason, the claims are REMANDED for the 
following actions:

After undertaking all indicated 
development, the RO should review the 
veteran's claims in light of the evidence 
of record.  If the claims are deemed to 
be well grounded, the RO should proceed 
accordingly.  If any benefit sought on 
appeal is not granted, the veteran then 
should be issued a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




